Citation Nr: 1214588	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  08-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased disability rating for post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO increased the disability rating for the Veteran's PTSD from 10 percent to 50 percent. The RO denied the Veteran's claim for a TDIU.


FINDINGS OF FACT

1. The Veteran's PTSD produces occupational and social impairment with deficiencies in most areas, such as work, family relations, and mood.  It is not shown to be productive of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2. The Veteran's PTSD makes him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The Veteran's PTSD meets the criteria for a 70 percent disability rating, but no higher. 38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2. The Veteran's disability due to PTSD warrants a total disability rating based on individual unemployability. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.16 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in a letter issued in March 2007, before the July 2007 rating decision that is the subject of the present appeal. In that letter the RO advised the Veteran what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The RO letter advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in June 2008.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and the reports of VA examinations.

The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

PTSD Rating and TDIU

In February 2007, the Veteran sought a rating higher than the existing 10 percent rating for his service-connected PTSD. In the July 2007 rating decision, the RO increased the rating to 50 percent, effective from February 2007. The Veteran appealed that rating decision, contending that his PTSD warrants a rating higher than 50 percent. The Veteran also is seeking a TDIU. He essentially contends that his PTSD makes him unable to maintain a substantially gainful occupation. PTSD is the Veteran's only disability for which service connection is established.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history. 38 C.F.R. § 4.1. The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007). Therefore, the Board will consider whether different ratings are warranted for different time periods.

VA regulations allow for the assignment of a total disability rating based on individual unemployability (TDIU) when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU is warranted if the veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The VA rating schedule provides for evaluating mental disorders such as PTSD under a General Rating Formula for Mental Disorders. Under that formula, the criteria for ratings of 50 percent or higher are as follows:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  ....................................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships .. 70 percent

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships  .................................................... 50 percent

38 C.F.R. § 4.130.

One factor that may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996). GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job). See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV)). While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores. See 38 C.F.R. § 4.130.

The Veteran has had mental health treatment since the 1980s, and service connection for his PTSD has been in effect since 1984. After service, the Veteran worked full time as a nursing assistant from 1968 to 1996, first at a state psychiatric institution and later at a prison. He worked part time for a cleaning service from 1990 to 2000. In his February 2007 increased rating and TDIU claim, the Veteran stated that he was no longer able to work due to his bad nerves.

Private psychiatrist H. J., M.D., has treated the Veteran from 2006 forward. In an initial evaluation performed in December 2006, the Veteran reported that he was restless, very anxious, and worried. He stated that he was very hypervigilant, was startled easily, and had to screen his surroundings most of the time. He indicated that he tried to handle his symptoms by keeping busy. He stated that he kept a gun with him and for many years slept with a gun. He reported that he was irritable and angry, and that he kept his distance from people, but had angry outbursts. He indicated that the distance he kept from others and his wife's fear of his gun-carrying and angry outbursts contributed to the end of his first marriage. He stated that he had worked as a nursing assistant until 1996, and not since. Dr. J. found that the Veteran had chronic PTSD, and went on to treat the Veteran using both psychotherapy and psychopharmacology. In 2007, it was noted that the Veteran was in group therapy. Treatment notes dated through 2009 reflect ongoing PTSD symptoms and manifestations including anxiety, insomnia, impairment of concentration, irritability, disproportionate anger, and avoidance of interaction with people. Dr. J. continued the Veteran on medications and at times adjusted the types and doses. 

The Veteran had a VA examination in April 2007 for purposes of reviewing the evaluation for his PTSD. The examining psychologist reported having reviewed the claims file. The examiner noted that the Veteran saw a private psychiatrist every three months, and attended weekly group therapy at a Vet Center. The Veteran's treatment included medications to address anxiety and sleep problems. The Veteran reported having anxiety daily, and anger problems three to four times a day. He related ongoing jumpiness, as well as sleep disturbance. He reported that he was in his second marriage. He expressed his belief that his workaholic behavior and his temper led to the end of his first marriage. He stated that he saw himself as a loner. He related being a perfectionist and neat freak and having obsessional rituals such as rechecking faucets and door locks. He stated that he had panic attacks five or more times a year. He reported that he had violent impulses, and that to control them he had to think very hard, and try to stay busy. He indicated that he had retired from work in 1996.

The examiner observed that the Veteran's seemed anxious, and was easily distracted, with a short attention span. The Veteran's memory was mildly impaired. The examiner did not find disturbance of affect, speech, thought process, or thought content. There was no report of delusions. The examiner found that the Veteran had anxiety, anger dyscontrol, few friends, and a probable inability to tolerate the workplace if he were not retired. The examiner noted that before the Veteran retired he had occasionally had to leave work due to claustrophobia and trouble with supervisors. The examiner indicated that such troubles had led to the Veteran's retirement. The examiner found that the Veteran's PTSD symptoms had contributed to relationship problems and the cessation of work. The examiner indicated that the Veteran's PTSD symptoms resulted in deficiencies in family relations, work, and mood. The examiner stated that the Veteran retired at least partially to avoid workplace stress. The examiner listed the Veteran's diagnosis as chronic PTSD, and assigned a GAF score of 55.

The evaluation and treatment records from Dr. J. and the 2007 VA examination both reflect that the Veteran's PTSD produces occupational and social impairment with deficiencies in family relations, capacity for work, and mood. There is mixed evidence as to the extent that his PTSD produces deficiencies in judgment or thinking. While the Veteran's PTSD does not impair his speech or orientation, there is evidence of obsessional rituals, impaired impulse control, difficulty in adapting, and considerable impairment in maintaining relationships. His impairment from PTSD meets the criteria for a 70 percent rating imperfectly, but approximates the 70 percent criteria more closely than the 50 percent criteria. The record thus supports a 70 percent rating.

Treatment and examination records do not show impairment from PTSD consistent with total impairment such as would warrant a 100 percent rating. The Veteran has not been noted to have those most severe manifestations such as hallucinations, gross impairment of thought processes, persistent danger of harm to self or others, or disorientation.

The Board has considered whether the record warrants referral for extraschedular consideration. The symptoms of and impairment due to the Veteran's PTSD are adequately addressed by the schedular rating assigned. The rating schedule addresses the occupational and social impairment produced by the Veteran's PTSD, and provides for a higher rating for disability more severe than the Veteran's. Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2011); Thun v. Peake, 22 Vet. App. 111 (2008). 

With the 70 percent rating for PTSD the Board grants in this decision, a TDIU is warranted under 38 C.F.R. § 4.16(a) if the Veteran's PTSD makes him unable to secure or follow a substantially gainful occupation. The Veteran retired from full time work in 1996 and ceased part time work in 2000. The VA clinician who examined the Veteran in 2007 concluded that the Veteran's impairment due to PTSD contributed to his cessation of employment, and opined that his ongoing impairment would probably make him unable to tolerate a workplace. There is sufficient evidence that the Veteran's PTSD makes him unable to secure or follow a substantially gainful occupation. The Board grants a TDIU.


ORDER

Entitlement to a 70 percent disability rating for PTSD is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


